Citation Nr: 1200253	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from August 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in October 2010 before the undersigned Veterans Law Judge at a Travel Board hearing at the above RO; a transcript is of record.

This claim was previously before the Board in February 2011, at which time the Board remanded it for additional development.  Although the Board regrets any further delay in resolution of the Veteran's claim, additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The RO has verified that the Veteran's service treatment records (STRs) are not available and that further efforts to obtain them would be futile.  In the absence of the presumed destroyed service medical records, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran testified at the August 2008 hearing that he injured his left foot in service.  He further stated that his military occupational specialty (MOS) was subsequently changed from infantry to one that dealt with motor vehicles, so that he would not have to be on his feet all day.  The Veteran's DD Form 214 indicates that 

his MOS was 3500, which is Basic Motor Transport Marine, and that he was discharged because of a physical condition that was not disabling.  It also indicates that he received the Rifle Marksman Qualification Badge.

The Veterans Claims Assistance Act of 2000 (VCAA) redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011)).  The law particularly required VA to obtain any relevant records held by any Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3).

The record does not indicate that the Veteran's service personnel records have been requested.  They are relevant in the present case because the Veteran has alleged that his MOS was changed during his service due to an injury, and because he was discharged for medical reasons.  The VCAA requires that VA initiate an attempt, and continue the attempt to obtain the Veteran's service personnel records in their entirety until they are obtained, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).

The U.S. Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  The Veteran underwent a VA examination in March 2011, and the examiner diagnosed him with left foot arthralgia status post proximal phalanx surgery/severe hallux valgus deformity.  The examiner wrote that she was unable to offer a nexus opinion as to the relationship between the left ankle disorder and the Veteran'smilitary service without resort to mere speculation, because the service records are not in the claims file.  However, no determination was made regarding whether the Veteran's report of his injury during service was credible.  


The Board appreciates the VA examiner's effort in addressing the relative likelihood of a causal connection between service and the Veteran's claimed disability, and we recognize that the examiner may not have wished to engage in speculation in light of the absence of service records.  However, the Board must also be cognizant of governing judicial precedent, which acknowledges the difficulty sometimes faced by medical experts, but requires a thorough discussion where the medical evidence is not unequivocal.  See Bloom v. West, 5 Vet. App. 104, 105 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the degree of medical certainty required for adjudication).  More recently, in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court noted that an examiner's statement that an opinion cannot be provided in a case "without resort to mere speculation . . . must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled."  Although the examiner in this case did not say that mere speculation was involved in her report, she also did not express her professional opinion as to the likely cause of the Veteran's claimed left foot disorder.

Moreover, the examiner indicated, in response to questions as to what records were available, as follows.  WERE SERVICE MEDICAL RECORDS REVIEWED: Yes.  WERE VETERANS ADMINISTRATION (sic; should be "DEPARTMENT OF VETERANS AFFAIRS") RECORDS REVIEWED:  No.  Those comments should be clarified by the examiner.

Therefore, on remand the RO should obtain an addendum to the examination report seeking a nexus opinion which discusses such factors as the description of the original injury as described to her by the Veteran, the likelihood of continuity of such condition since the Veteran's separation from service in 1976, whether the Veteran's reports of an in-service injury to the left foot are credible, and whether, in view of the above factors and the examination findings, she can or cannot provide a nexus opinion. 


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records.  Attempts to obtain these records should be in accordance with 38 U.S.C.A. § 5103A(b)(3) and implementing regulations.  Ascertain from those records whether the Veteran's account of his MOS having been changed during service due to an injury, leading to his discharge for medical reasons, is credible.  

2.  Thereafter, request an examination report addendum from the examiner who conducted the March 2011 examination.  The claims file, to include a copy of this Remand, must be made available to the examiner.  If the March 2011 examiner is not available, the RO should request review of the Veteran's claims file by another provider.  In the report addendum, a medical opinion should be provided as to:

a.  Whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current left foot disability (arthralgia status post proximal phalanx surgery/severe hallux valgus deformity) was caused directly by or arose during his active military service or are otherwise causally or etiologically related to service, or whether such an incurrence, or causal or etiological relationship, is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  If the examiner cannot state an opinion without resorting to mere speculation, she should state why this is so.  

b.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

c.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  A rationale should be provided for any opinion rendered, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, readjudicate the Veteran's claim for service connection for a left foot disorder.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with an SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

